 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DMITRIY YEGOROV,                                    No. 2:18-cv-2840-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    GREAT BRITAIN,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

18   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As

24   explained below, plaintiff’s complaint must be dismissed for failure to state a claim.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiffs are proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a
15   complaint to include a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v.
18   Gibson, 355 U.S. 41 (1957)).
19           Plaintiff’s complaint alleges that defendant Great Britain has continued to support crimes
20   against his family. ECF No. 1 at 2. He alleges that “nine family members [were] killed by
21   conspiracy members” from Great Britain and the United States. Id. He further alleges that his
22   letters were “stolen from [the United Nations] building in New York and regular mail.” Id. He
23   also claims that his employer has not paid him since July 2015, and that the “INSS” has
24   committed crimes against his blind mother. Id. at 3. Based on these allegations, plaintiff purports
25   to assert a claim under 18 U.S.C. § 241 against Great Britain. Id. at 1.
26           Plaintiff, however, cannot state a claim for violation of 18 U.S.C. § 241, a criminal statute
27   that does not provide a private right of action. Allen v. Gold Country Casino, 464 F.3d 1044,
28   1048 (9th Cir. 2006) (affirming the dismissal claims under 18 U.S.C. § 241 because it is a
                                                          2
 1   criminal statute that does “not give rise to civil liability”). Furthermore, it is apparent from
 2   plaintiff’s extravagant allegations that leave to amend to assert a plausible claim would be futile.
 3   The allegations are fanciful and frivolous and could not plausibly support a claim against Great
 4   Britain. Denton v. Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is
 5   appropriate when the facts alleged rise to the level of the irrational or the wholly incredible
 6   . . . .”). Therefore, it is recommended that plaintiff’s complaint be dismissed without leave to
 7   amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (while the court ordinarily
 8   would permit a pro se plaintiff to amend, leave to amend should not be granted where it appears
 9   amendment would be futile); California Architectural Bldg. Prod. v. Franciscan Ceramics, 818
10   F.2d 1466, 1472 (9th Cir. 1988) (“Valid reasons for denying leave to amend include undue delay,
11   bad faith, prejudice, and futility.”).
12           Accordingly, IT IS ORDERED that plaintiff’s request for leave to proceed in forma
13   pauperis (ECF No. 2) is granted.
14           Further, it is RECOMMENDED that plaintiff’s complaint be dismissed without leave to
15   amend, and the Clerk be directed to close the case.
16           These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: July 17, 2019.
24

25

26

27

28
                                                         3
